Citation Nr: 1430626	
Decision Date: 07/08/14    Archive Date: 07/15/14

DOCKET NO.  08-38 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including depression and posttraumatic stress disorder (PTSD), including as proximately due to or aggravated by a service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1968 to November 1975.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of an August 2007 rating decision of the North Little Rock, Arkansas, Regional Office (RO) of the Department of Veterans Affairs (VA), which found that new and material evidence had not been received to reopen a claim of service connection for an acquired psychiatric disability, including PTSD.  

In November 2009, a videoconference Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.

In a May 2010 decision, the Board reopened the claim of service connection for an acquired psychiatric disability and remanded the issue so that a VA examination could be conducted.  This was accomplished, but the case was again remanded by the Board in April 2012 so that reports of VA treatment could be added to the record.  This was also accomplished, but, as will be described, the case must again be returned for additional development.  As such, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran is claiming service connection for an acquired psychiatric disorder, including depression and PTSD.  He has contended that this disability is the result of service, or is secondary to his service-connected disabilities.  It is noted that he was last examined by VA to ascertain whether his psychiatric disorder is the result of service in May 2010 at which time the diagnosis was depressive disorder, not otherwise specified (NOS).  It was determined that the Veteran did not meet the diagnostic criteria for PTSD and that the etiology of his depressive disorder was unclear.  At that time service connection was in effect for the residuals of a right lower extremity gunshot wound (GSW) involving muscle group XI, peptic ulcer disease, the residuals of a GSW of muscle group XV (right), tender scars of the right thigh and right lower extremity, a shell fragment wound (SFW) scar of the left side of the head, and residuals of a right tibia fracture.  

The record shows that the Veteran was a diagnosis of PTSD in a May 2012 VA outpatient treatment record, subsequent to the May 2010 VA examination.  Moreover, subsequent to the May 2010 examination report, service connection has been established for numerous additional disabilities.  These include residuals of a traumatic brain injury (TBI), with posttraumatic headaches; diabetes mellitus, type II; neuropathy of the right lower extremity; and partial paralysis of the right popliteal nerve.  The Veteran has not been afforded a VA examination to ascertain whether his diagnosed psychiatric disability was caused or aggravated by these additional disabilities.  As such, an examination is found by the Board to be necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (setting forth the criteria under which VA is required to obtain an examination).  

It is noted that, service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  "When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation."  Allen v. Brown, 7 Vet. App. 439 (1995).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should arrange for the Veteran to undergo an appropriate examination to ascertain the current nature and etiology of any acquired psychiatric disability.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (a probability of 50 percent or more) that any diagnosed psychiatric disability is related to service, or is proximately due to or aggravated by any of the Veteran's service-connected disabilities.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

2.  Thereafter, the AOJ should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits.  They should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2013).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

